United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2882
                         ___________________________

   Lee Marvin Greenly, an Individual; Minnesota Wildlife Connection, Inc., a
                            Minnesota Corporation

                             lllllllllllllllllllllPetitioners

                                           v.

                     United States Department of Agriculture

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                              Department of Agriculture
                                   ____________

                             Submitted: August 7, 2014
                              Filed: August 22, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

       Lee Marvin Greenly and his company, Minnesota Wildlife Connection, Inc.,
petition for review of two orders of the Secretary of the United States Department of
Agriculture. We conclude that substantial evidence supports the Secretary’s order
revoking Greenly’s license under the Animal Welfare Act (AWA), directing him and
Minnesota Wildlife Connection to cease and desist from violating the AWA, and
assessing a civil penalty of $11,725, see Cox v. USDA, 925 F.2d 1102, 1104 (8th Cir.
1991) (standard of review), and we therefore deny the petition for review of the
revocation order. See 8th Cir. R. 47B.

       We also grant the Secretary’s motion to dismiss Greenly’s petition for review
of a second order terminating Greenly’s license and disqualifying him from seeking
a new one for two years.
                       ______________________________




                                        -2-